Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 09/13/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
In paragraph 08, “13 vol%” nitrogen is not supported by the original disclosure.
In paragraph 09, “10 mass%” aluminum is not supported by the original disclosure.
In paragraph 10, “1 to 3 mass%” solution is not supported by the original disclosure. This objection may be overcome by amending the limitation to read “1 to 3% mass/volume” because the specification (paragraph 22) describes the solution is 1% when made of 0.1 g ammonium tetrathiomolybdate and 10 mL of deionized water, which is understood to be a mass/volume percentage (i.e. 1% m/v) by one skilled in the art.
In paragraph 21, “ion source voltage applied on the ion source” of 1300 V, “pulse width applied on the ion source” of 400 microseconds, and “bias voltage applied on the substrate” of 200 V are not supported by the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Applicant’s amendments to the claims have overcome the previously cited objections to the claims and thus the objections are withdrawn.
Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112(b).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation “magnetron sputtering assisted by an ion source” is not supported by the original disclosure. The original disclosure provides support for plasma assisted chemical vapor deposition (see paragraph 21) and an “ion source voltage” with magnetron sputtering but not a standalone “ion source” as described in claim 1. It is not clear from the original disclosure that the “ion source voltage” refers to a standalone ion source as opposed to a voltage applied to the target and/or magnetron to generate sputtered ions or applied to an electrical source to ionize a sputter gas. Additionally, the specification (paragraph 21) states that an ion source assists a chemical vapor deposition method, which applicant seemingly uses as support for “magnetron sputtering assisted by an ion source,” but claim 1 is not clear as to whether or not chemical vapor deposition is also included with the magnetron sputtering method.
The limitations “ion source voltage applied on the ion source” and “pulse width applied on the ion source” are not supported by the original disclosure. The original disclosure is not clear as to whether the ion source voltage is applied to a standalone ion gun, target, or gas source. Similarly, the original disclosure is not clear as to whether the pulse width may be applied to a target, ion source, gas input, substrate bias, or other element.
The limitation “bias voltage applied on the substrate” is not supported by the original disclosure. The original disclosure is not clear whether the bias voltage refers to a substrate bias or a target bias.
The limitations “13 vol%” nitrogen, “10 mass%” aluminum, and “1 to 3 mass%” concentration are not supported by the original disclosure. The original disclosure is unclear as to whether the nitrogen and aluminum percentages are mass, molar, atomic, or volume percentages. The original disclosure describes a 1% solution of ammonium thiomolybdate comprises 0.1 g ammonium thiomolybdate and 10 mL of water, which indicates a 1% solution in mass/volume percentage (i.e. 1% m/v), which is defined as the ratio of the mass of solute present in a solution relative to the volume of the solution.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitations “assisted by an ion source,” “ion source voltage applied on the ion source,” and “pulse width applied on the ion source”  are unclear as to whether the “ion source” is intended to mean a standalone ion gun directed at the substrate or target, a voltage applied to the sputter target, or a voltage applied to a gas source to ionize sputtering gas.
Claims 2-4 are indefinite by virtue of depending on an indefinite claim.
Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 112(a) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the closest prior art to the claimed invention is Saruwatari (US 4230539 A), Maejima (NPL – “Friction behavior of anodic oxide film on aluminum impregnated with molybdenum sulfide compounds”), Kitakado (US 20100196500 A1), Cao (CN104707629A), Wang (CN101665904A), Dadheech (US 20110070529 A1), Watanabe (US 6146135 A), Omata (US 20110274918 A1), and Okuyama (US 6686069 B1).
Saruwatari (US 4230539 A) teaches an aqueous ammonium thiomolybdate solution of 3 wt% for impregnating an oxide film and drying the film in air to improve lubrication properties. Maejima (NPL) teaches preparing an ammonium thiomolybdate solution by dissolving ammonium thiomolybdate solid powder in water. Kitakado (US 20100196500 A1) teaches ultrasonic waves and stirring to create an aqueous solution with powder. Cao (CN104707629A) teaches impregnation may last from 0-24 hours. Furthermore, Wang (CN101665904A) teaches forming an aluminum containing amorphous carbon film with good lubricity by sputtering a target containing 3-20% aluminum and the remainder carbon after ultrasonically cleaning a substrate and vacuuming the chamber to 4e-3 Pa, wherein the deposition is performed with a pressure of 0.6-1 Pa in a reactive environment with a deposition time of 60-180 mins. Dadheech (US 20110070529 A1) teaches a current for graphite (carbon) based targets may range from about 5-50 A. Watanabe (US 6146135 A) teaches using CF4, O, H, and Ar as reactive sputtering gases. Additionally, Omata (US 20110274918 A1) teaches sputtering a TiNi support for a lubricating layer, and Okuyama (US 6686069 B1) teaches a NiTi base layer may be formed by sputtering at a bias of 100-500 V and pressure of 1-10 mtorr.
However, the aforementioned references fail to teach the combination of (1) the preparation of a transition layer by performing a deposition for 20 minutes by a magnetron sputtering by utilizing Ti0.7Ni0.3 target under conditions of a magnetron sputtering current of 5 A, an ion source voltage of 1300-1500 V, a pulse width of 100-400 microseconds, an argon pressure of 1 Pa, and a bias voltage of 200 V, introducing an argon mixture containing 13% nitrogen and performing another deposition for 40 minutes, (2) the preparation of a porous amorphous carbon film by performing a reactive magnetron sputtering utilizing an aluminum carbon composite target containing 10% aluminum under conditions of reaction gases being argon, carbon tetrafluoride, hydrogen, and oxygen with a flow ratio of 2:1:1:0.2, a pressure of 1-3 Pa, a magnetron sputtering current of 4 A, and a deposition time of 40-60 minutes, and (3) preparing an ammonium thiomolybdate-porous amorphous carbon composite film by impregnating the porous amorphous carbon film in the ammonium thiomolybdate solution for 4 to 5 hours and taking the impregnated film out of the solution and air drying.
Claims 2-4 depend on claim 1 and thus would be allowable for the same reasons.
Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive.
Applicant argues that the amendments to the specification and thus the claims do not add new matter. However, applicant has not shown why there is no new matter in these claim limitations, which appear to have no support in the original disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                         

/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794